Citation Nr: 0601633	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a nondisplaced 
left transverse process fracture of L3-4, currently rated as 
10 percent disabling.

2.  Entitlement to a compensable evaluation for De Quervain's 
tenosynovitis of the right wrist, on appeal from an initial 
grant of service connection prior to August 26, 1998.

3.  Entitlement to an increased evaluation for De Quervain's 
tenosynovitis of the right wrist, currently rated as 10 
percent disabling, as of August 26, 1998.  

4.  Entitlement to an increased evaluation for status post 
anterior cruciate ligament repair of the right knee, 
currently rated as 10 percent disabling.

5.  Entitlement to restoration of a 50 percent disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from March 
1986 to October 1996, and 3 years, 9 months and 29 days of 
prior active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Specifically the veteran has appealed the 
portion of a December 1998 rating decision that granted a 10 
percent rating for status post anterior cruciate ligament 
repair of the right knee, denied a rating in excess of 10 
percent disabling for a nondisplaced left transverse process 
fracture of L3-4, and granted service connection for De 
Quervain's tenosynovitis of the right wrist, and assigned an 
initial noncompensable evaluation, which was later increased 
to 10 percent disabling.

Regarding the issue of the appropriate rating for De 
Quervain's tenosynovitis of the right wrist, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The record reflects that the rating 
action appealed granted entitlement to service connection for 
a right wrist disorder.  An initial noncompensable disability 
rating was assigned, effective from October 4, 1996.  The 
veteran appealed the assignment of the noncompensable rating, 
and in a May 1999 rating decision, a 10 percent rating was 
assigned, effective August 26, 1998, with a noncompensable 
rating assigned prior to August 26, 1998, extending back to 
the date of initial entitlement.  The issue regarding the 
appropriate rating for De Quervain's tenosynovitis of the 
right wrist, has been recharacterized on the title page to 
reflect this staged rating.  

This appeal also comes before the Board from a February 1999 
rating decision that reduced an evaluation of PTSD from 50 
percent to 30 percent, after notifying the veteran of a 
proposed reduction in the December 1998 rating.  The veteran 
is not noted to have requested a hearing until after the 
reduction was in effect.  

In November 2003, the Board remanded the issues on appeal for 
further development.  Such development has been completed, 
and this case is now returned to the Board for further 
consideration.

The issue of entitlement to restoration of a 50 percent 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's service connected residuals of a 
nondisplaced left transverse fracture at L3-4 is manifested 
by a slight limitation of motion on extension and subjective 
complaints of pain, with no evidence of intervertebral 
involvement or of demonstrable deformity on most recent 
examination of December 2004.   

3.  Prior to August 26, 1998 the veteran's right wrist 
disability from De Quervain's tenosynovitis of the right 
wrist was manifested by normal X-ray study, and subjective 
complaints of pain, with no other objective findings shown in 
the medical records.

4.  As of August 26, 1998 the veteran's right wrist 
disability from De Quervain's syndrome, status post surgery, 
is manifested by a slight limitation of motion, with some 
very mild weakness of the right hand.  

5.  The veteran's status post anterior cruciate repair of the 
right knee is manifested by no more than slight instability 
on most recent examination of December 2004.

6.  The veteran's status post anterior cruciate repair of the 
right knee is manifested complaints of pain and range of 
motion as shown on recent examination is 0 to 135 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service connected residuals of a nondisplaced left transverse 
fracture at L3-4 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003) 
Diagnostic Code 5235, 5237 (2005).   

2.  The criteria for a compensable percent rating for De 
Quervain's disease of the right wrist have not been met prior 
to August 26, 1998.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
5107, (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, 
4.124a, Plate I, Diagnostic Codes 5024, 8715 (2005).

3.  The criteria for a rating in excess of 10 percent for De 
Quervain's disease of the right wrist as of August 26, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107, (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, 
4.124a, Plate I, Diagnostic Codes 5024, 8715 (2005).

4.  The criteria for a rating in excess of 10 percent for 
status post anterior cruciate repair of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 
4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to an increased rating for the issues on appeal (except for 
the PTSD claim) was received in May 1997.  After adjudicating 
the veteran's claim in December 1998, the RO provided initial 
notice of the provisions of the VCAA in a January 2004 
letter.  In this letter, the veteran was told of the 
requirements to establish an increased rating, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  He was also sent another 
VCAA letter in August 2004.  The duty to assist letters and 
the supplemental statements of the cases issued in October 
2000, April 2002 and April 2005 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of December 2004 provides a current 
assessment of the veteran's condition based not only on 
examination of the veteran, but also on comprehensive review 
of the records.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background for Increased Rating Claims

Service medical records reflect that the veteran underwent 
surgery for an anterior cruciate rupture of the right knee in 
April 1985, after he injured the knee in a fall.  He injured 
his back in September 1995 when a plane he was riding in hit 
turbulence and he fell against the ceiling, which was 
eventually diagnosed as L3 and L4 nondisplaced transverse 
process fracture, healing and associated back pain.  He was 
treated beginning in August 1992 for right hand pain 
diagnosed in January 1993 as possible early carpal tunnel 
syndrome, and placed on light duty until December 1993.  He 
was discharged from active duty in October 1996.  

The veteran's original claim for benefits was filed in 
January 1997.  Service connection was granted for a L3 and L4 
nondisplaced transverse process fracture rated as 10 percent 
disabling and for status post anterior cruciate ligament 
repair of the right knee rated as noncompensable in a 
February 1997 rating decision, with effective date of 
entitlement of October 4, 1996 one day after his discharge 
from service.  The current claim on appeal was filed by the 
veteran in May 1997.  

In December 1998, the RO granted service connection for De 
Quervain's tenosynovitis of the right wrist and assigned a 
noncompensable rating.  This rating also granted a 10 percent 
rating for the status post anterior cruciate ligament repair 
of the right knee, effective from October 4, 1996 and 
confirmed and continued a 10 percent rating for a L3 and L4 
nondisplaced transverse process fracture.  The veteran 
appealed this rating decision.  The RO subsequently granted a 
10 percent rating for the right wrist tenosynovitis effective 
August 26, 1998, with a temporary 100 percent rating from 
September 24, 1998 to December 24, 1998 and back to 10 
percent thereafter.

VA X ray study of the right wrist in February 1998 was 
normal.  

The veteran underwent a VA joints examination in August 1998, 
which related his inservice history of injury to his spine, 
surgery to his right knee, and complaints regarding his right 
wrist.  Examination of his lumbar spine revealed painful 
palpation at the midline of his spine at the L3, L4 level.  
Gross sensory examination showed reduced sensation in the 
right first toe space and range of motion was 70 degrees 
flexion, 10 degrees extension, 25 degrees left abduction and 
30 degrees right abduction.  Deep tendon reflexes were intact 
and X-rays revealed mild degenerative changes at L4-5.  
Examination of his right knee revealed poor medial 
instability and poor lateral instability.  There was 2+ edema 
of the right knee with a 22 centimeter well healed scar.  He 
was fixed in 5 degrees of extension and could not fully 
extend to 0 degrees and flexion was reduced to 110 degrees.  
Regarding the right hand and wrist, he was noted to have 
suffered an injury in late February 1998 when he felt 
something "pop" and had experienced similar problems in the 
military.  He recently had been followed for De Quervain's 
syndrome.  On examination he had a 3 centimeter by 2 
centimeter area at his right lateral wrist area where he was 
injected with steroid and had undergone subsequent hair loss.  
Finkelstein test for De Quervain's was positive and there was 
tenderness to palpation of the right thumb base.  Resisted 
flexion and extension were painful for the right thumb.  The 
diagnoses in the August 1998 VA examination were chronic 
lumbosacral syndrome, secondary to minimal degenerative 
changes; De Quervain's syndrome, and bilateral knee 
arthralgias, right knee secondary to anterior cruciate 
ligament tear with meniscus injury and subsequent surgery.  
The date of this VA joints examination was August 26, 1998.  

An August 1998 VA treatment record reflects that the veteran 
was placed on light duty for complaints of back pain since 
the end of July 1998.  Another August 1998 record (dated 
August 6, 1998) indicated that the veteran was seen for pain 
in his right hand and lower back.  He complained of right 
wrist pain and the record indicated that this was part of a 
workers compensation case.  He was awaiting surgery.  
Regarding the back, he indicated that he wasn't working since 
it began hurting, with no bowel or bladder control.  Physical 
examination revealed tightness, paraspinal, near the L3-L5 
area.  Straight leg raising was negative.  

Regarding the wrist, VA treatment records reflect that the 
veteran underwent right wrist surgery in September 1998, 
specifically, right first dorsal compartment release for the 
purpose of releasing the tendon sheath for De Quervain's 
syndrome.  Indications for the procedure were that the 
veteran had a history of right sided wrist pain, diagnosed as 
De Quervain's, for which he had undergone a course of 
immobilization and injection, but had continued significant 
symptoms, preventing him from working.  Operative findings 
revealed no masses or other lesions in the first dorsal 
compartment.  The tendons were intact with mild to moderate 
synovitis.  Both the adductor pollicis longus and extensor 
pollicis brevis were identified.  The veteran was said to 
have tolerated the surgical procedure well.  

An October 1998 treatment note reveals that he was cleared to 
return to work two weeks status post De Quervain's release.  
However, a December 1998 treatment record reflects that he 
still had not returned to work and an orthopedic clinic 
record from the same month indicated that the veteran 
complained that the surgery had not made him better.  He had 
a hypertrophic sensitive scar, but no discrete neuroma.  His 
wrist range of motion was 45 degrees dorsiflexion, 50 degrees 
palmar flexion.  He had mild tenderness over scar, but no 
Tinel 's.  X rays completed that day did not show any 
significant changes.  He was cleared to return to work in 
January1999.  He was referred to hand rehab.  Another 
December 1998 record indicated that the veteran was still 
wearing a wrist splint post surgery and also was given an ace 
wrap for his knee/joint pain.  A January 1999 treatment 
record reflects that the veteran had no therapy since his 
wrist surgery and has not been performing range of motion 
since his release.  Active wrist flexion was approximately 40 
degrees, extension was about -25 degrees.  Radial/ulnar 
deviation was 10 degrees from neutral.  Passively he could 
increase his range by 5 degrees in all planes with slight 
pain.  His grip strength was greatly decreased and he 
complained of pain in the thumb.  

Regarding the back and right knee, a December 1998 treatment 
record revealed the veteran to have complaints that 
encompassed his right knee for which he was followed by 
orthopedics.  He also reported lower back discomfort from his 
service related injury and now had pain.  A January 1999 
consultation note for the L3-4 fracture of transverse process 
indicated that there was a minimal anterior spur at L4-5.  

VA occupational therapy records reflect that the veteran 
underwent therapy for his right wrist in February 1999.  At 
the beginning of the month, he was still wearing a splint and 
was told he no longer needed to wear it all the time, 
including at work and to only wear it as needed.  He was 
showing some gains in wrist flexion and ulnar deviation and 
his range was functional.  He was encouraged to comply with 
the exercises.  His ranges were noted to have shown a 20 
degree improvement in extension from the previous week to 45 
degrees and ulnar deviation improved by 10 degrees to 20 
degrees.  His wrist flexion and radial deviation were 
unchanged at 40 degrees and 10 degrees respectively.  A week 
later, he was said to be showing slow improvements in both 
range of motion and grip strength and it was believed he 
would continue to improve as long as he complied with the 
program.  He was believed to have adequate strength and range 
of motion to return to work, however he still complained of 
pain.  His range of motion at the time was 45 degrees (5 
degree increase), extension 50 degrees (same), radial 
deviation 15 degrees (5 degree increase and ulnar deviation 
of 30 degrees (10 degree increase).  He was a no show for his 
appointment a week later, but 2 weeks later still in February 
1999, he showed a 10 increase in grip strength from his last 
session, but was still significantly weaker than the left.  
He was viewed as showing very little improvement with hand 
strength, possibly due to noncompliance with a home exercise 
program (HEP).  His ranges of motion showed no change, except 
for wrist extension of 45 degrees which was a 5 degree 
change.  A follow up appointment was planned after a March 
1999 orthopedic appointment to see what else could be done.  

A March 1999 VA orthopedic consult indicated that the veteran 
had failed to gain symptom relief after his De Quervain's 
release six months ago.  He continued with pain in his right 
hand which constricted his capacity to use it.  He also 
complained of low back pain following tranverse process 
fracture and continued to wear a back brace.  He underwent an 
anterior cruciate ligament procedure in 1985 and continued to 
wear a brace on the right knee.  Examination revealed a 
centimeter long incision, just anterior to his distal radius 
with keloid formation.  He remained tender over the first 
dorsal compartment with some pain on carrying the Finkelstein 
maneuver.  His left knee hyper extended.  There was no 
effusion and he was otherwise stable.  He had full range of 
motion.  He was assessed as an individual who tended to savor 
his symptoms related to his knees and back.  However, he 
remained quite tender over his first dorsal compartment and 
the examiner was concerned whether the first dorsal 
compartment was indeed effectively released.  The wrist was 
injected.  The possibility of reexploration surgery of the 
wrist was discussed.  

Another March 1999 record addressed back pain, with a TENS 
trial and Naproxen suggested.  His complaints of back pain 
were said to have gotten progressively worse, with numbness 
and tingling down the right leg.  He stated that previous 
physical therapy and medications had done little for his pain 
and he wore a lumbar corset for support.  Physical 
examination revealed tenderness of the right lumbar 
musculature.  He had minor to moderate restrictions in all 
directions with pain.  Light touch sensation was intact in 
both legs.  He did not want further physical therapy, just 
wanted the TENS unit.  X rays from February 1999 were noted 
to show minimal anterior spurs at L4-L5, otherwise 
unremarkable.  The assessment was that he appeared non 
compliant with previous treatments and vague with answers.  
He appeared to be overweight and deconditioned.  He showed no 
significant deficiencies other than decreased flexibility.  

In April 1999, the veteran underwent a second surgery for his 
right wrist, with findings of an incomplete release of the 
extensor pollicis brevis tendon, which lied within a 
different sheath was noted.  Release of the abductor pollicis 
longus tendon were found were already previously released.  
The previously incompletely released extensor pollicis brevis 
tendon was released and the veteran had no complications.  
Two weeks post surgery, he was doing well and was said to be 
able to return to work in May 1999.  He had sutures removed 
and had full range of motion of his thumb (passive).  He 
still had some tenderness, weakness and decreased range of 
motion (active) for the thumb, with assurances that this 
would return for the patient.  

Treatment records from August 1999 reflect complaints of back 
pain, with the veteran requesting a change in prescription 
for his symptoms.  He indicated that he had gone to "back 
school" and did not want further physical therapy.  

In September 1999, he was seen by occupational therapy for 
his right hand and complained that the second surgery was of 
no benefit.  He admitted to not doing his home exercise 
program since his last surgery and was instructed to do so.  
He reported some hypersensitivity along his scar and was 
advised to use a scar management tool as previously 
prescribed.  He was regarded as seeming consumed with making 
it known that he could not return to work with his hand the 
way it was.  He could not understand why his doctor would not 
put him on light duty.  He was no longer wearing his hand 
splint and was told not to, as it would inhibit his function 
with continued use.  He appeared to have a functional right 
hand given range of motion and general strength.  His hand 
grip results were inconsistent and could indicate lack of 
full effort or fear of pain.  His active range of motion was 
within full limits for all.  There was no obvious reason for 
the veteran's lack of progress other than his noncompliance 
with home exercise program.  Occupational therapy and 
clinical progress notes from September through October 1999 
reveal he repeatedly was a no show for scheduled 
appointments.  A November 1999 doctor's note indicated that 
this doctor would not write a letter stating the veteran was 
disabled from his job duties due to his right wrist surgery 
residuals.  A November 1999 electromyograph (EMG) of the 
right upper extremity was normal.  

Another November 1999 treatment record indicates that the 
veteran was seen for left knee pain, with no findings of 
effusion, minimal patellar rub pain, no medial, lateral or 
posterior laxity.  There was no pain along joint surfaces.  

A December 1999 VA examination revealed that the veteran was 
right handed.  He reported complaints of pain in the right 
wrist if he hits or bumps it.  His pain was a 7-10/10 on the 
pain scale.  He reported tenderness and keloid formation in 
his scar.  He reported weakness as decreased grip strength.  
He denied stiffness, swelling, heat or redness, instability, 
giving way, locking up or excess fatigability in the joint.  
He did complain of decreased range of motion.  Regarding 
flare ups, he indicated they happened when he hit his wrist 
with pain to a 10/10.  He could not give a duration of the 
flare up.  Weather could also precipitate flares.  Time and 
rest alleviated the flares.  He was noted to have undergone 
surgeries in September 1998 and April 1999.  

Physical examination revealed a scar on the right wrist 
angled obliquely.  Each arm of the scar measured 2 
centimeters.  There was keloid formation at the site of the 
scar, with the scar itself painful to palpation.  Both wrists 
were 20 centimeters in circumference.  There was no objective 
evidence of painful motion, edema, effusion, weakness, 
tenderness, heat or redness, instability, abnormal movement 
or guarding.  There was no ankylosis present.  There were no 
constitutional signs consistent with inflammatory arthritis.  
Wrist dorsiflexion was 70 degrees; palmar flexion was 40 
degrees active, 65 degrees passive motion; radial deviation 
was 5 degrees active, 15 degrees passive; ulnar deviation was 
20 degrees active, 35 degrees passive.  X rays ordered the 
day of examination showed no bony abnormality.  An EMG of the 
wrist of November 1999 was normal.  X rays of the wrist done 
in February 1998 and December 1998 were both normal.  The 
examiner opined that the veteran suffers from De Quervain's 
tenosynovitis that has led to decreased range of motion.  His 
surgical treatment has led to the formation of a painful 
keloid scar.  

A February 2000 rating decision is noted to have granted 
service connection for a right wrist scar, rated as 10 
percent disabling effective December 23, 1999.  The veteran 
has not appealed this decision.  

Follow up treatment for the veteran's tenosynovitis of the 
right wrist is shown in VA treatment records of April 1999 
and January 2000, with no discussion as to the extent of 
disability manifested at those times.

A January 2000 orthopedic follow up of the right wrist 
suggested no good answers for the veteran's persistent pain 
symptoms.  He was noted to have a significant keloid scar 
that was tender to touch.  His right hand was moderately 
swollen.  He had an equivocal Finkelstein test and was able 
to dorsiflex the wrist to 20 degrees and volar flex to 40 
degrees.  Radial, ulnar and medial nerves were intact.   He 
was noted to have had a normal EMG in November 1999 and his 
wrist was injected.  He was also fitted with a wrist splint 
in January 2000.  A January 2000 bone scan was noted to show 
degenerative changes in the right wrist and knee.  

In February 2000, he was seen for a sudden onset of numbness 
to the right index finger since the day before and was 
diagnosed with right finger numbness.  

At the veteran's April 2000 hearing he testified that he did 
not have a full range of motion of his right wrist as 
compared to his left hand.  He testified that he sometimes 
gets spasm in his right hand and numbness in the top of his 
right index finger.  He testified that he was limited in 
various activities like writing and shaving due to his right 
hand problem, and could only vacuum left handed.  Regarding 
his right knee and back, he denied receiving treatment for 
either condition, but wore a knee brace all the time for 
instability.  He indicated that he was unable to walk far 
without discomfort due to his knee and back.  

A March 2001 letter was noted in pertinent part to diagnose 
status post fracture of transverse processes of L3-4 with 
some numbness over the sensory branch of the right radial 
nerve, with negative Finkelstein sign and no concrete 
evidence of weakness on the right wrist and status post 
reconstruction with some chondromalacia on the right.

A June 2002 narrative summary noted that the veteran was seen 
for a visit to convert from temporary disabled retired list 
(TDRL) to permanent retirement.  He gave a history of his 
back injury in service and indicated that he subsequently 
went to physical therapy without improvement.  He indicated 
that he subsequently went to "back school" and was 
prescribed a TENS unit.  He had been on multiple analgesics, 
anti inflammatory agents and muscle relaxants.  He complained 
that his back pain was present at all times but increased 
with activities.  The pain was exacerbated by activity.  His 
past medical history was also significant for tenosynovitis 
of the right wrist, with multiple operations and ACL repair 
of the right knee.  Physical examination revealed his back to 
be minimally tender to palpation.  There was no focal sensory 
or motor deficits.  He did have some pain related weakness of 
his quadriceps on the right secondary to pain.  Deep tendon 
reflexes were physiologic and symmetric at the knees and 
ankles.  He was diagnosed with chronic musculoskeletal back 
pain currently debilitating enough that he could not do 
significant physical activities.  

A July 2004 problem list for a hospitalization for other 
problems noted back pain, with pain control adequate on 
Tylenol, p.r.n.  He was also noted to have been diagnosed 
with previous right wrist and right knee injuries which were 
stable during this admission.  A November 2004 VA follow up 
noted the veteran to have significant obesity with related 
back and knee pain.  He said he was not having a lot of 
relief using the medications prescribed for back pain.  He 
was asking for a narcotic stronger than Vicodin for various 
aches and pains.  The treating doctor thought that his 
complaints were out of proportion with any physical 
examination finding, radiologic finding or other objective 
measure of joint disease.  Among the diagnoses were lumbago, 
osteoarthritis, not otherwise specified, non specific.  
Another November 2004 record indicated that he was taking 
Vicodin for back pain.  

The reports of VA examinations done in December 2004 included 
a neurological examination, a spine examination and a joints 
examination.  All examinations included a comprehensive 
claims file review and recitation of the medical evidence and 
procedural history relating to the veteran's back, right 
wrist and right knee.  

Regarding the medical history obtained from the claims file 
review, the following history gleaned from the service 
medical records revealed that the veteran was treated in 
December 1981 for an acute bilateral mid back pain after 
lifting a barrel.  He was diagnosed with acute muscle strain.  
He was treated in the emergency room in April 1985 after 
tripping on a rug and was diagnosed with a right lateral 
collateral ligament sprain.  In April 1985, he was five 
months status post right knee anterior cruciate ligament 
repair and was doing well.  In July 1988 he was three years 
status post right anterior cruciate ligament repair with 
complaints of one week history of intermittent dull aching 
right knee pain, diagnosed with right knee pain, probably 
inflammatory secondary to surgery.  He was treated for low 
back pain in November 1990.  In March 1991 he was diagnosed 
with probable patellofemoral pain syndrome.  In January 1993 
he went to hand surgery clinic for right hand pain diagnosed 
as possible early carpal tunnel.  

He was treated in September 1995 after his plane hit 
turbulence and he hit his lower back and hip on the ceiling.  
He was diagnosed with quadratus lumbar spasm, with possible 
nondisplaced fracture of the L4 right transverse process 
without obvious bony irregularity of the posterior spinous 
processes, pelvis or vertebral bodies.  Records through the 
end of 1995 were noted to show a healing fracture of the L3-4 
transverse processes, with continued low back pain.  An April 
1996 Medical Board diagnosed a L3 and L4 nondisplaced 
transverse process fracture, healing and associated back 
pain.  The veteran's report of medical history was positive 
for complaints of swollen or painful joints, recurrent back 
pain, trick or locking knee, broken bones and arthritis.  

The post-service medical records documented by the VA 
examiners in December 2004 includes in pertinent part an 
August 1998 VA examination report which diagnosed chronic 
lumbosacral syndrome secondary to degenerative changes; De 
Quervain's tenosynovitis, right wrist and arthralgias, right 
knee secondary to ACL tear with meniscus injury and 
subsequent surgery.  The veteran was noted to have undergone 
surgery in September 1998 for the first dorsal compartment 
release for diagnosis of right tenosynovitis.  There were no 
complications.  In December 1998, he was seen by orthopedics 
status post wrist surgery, which had not made him better.  He 
continued with complaints regarding his right wrist in March 
1999, and had not gained symptom relief from surgery.  He 
underwent a reexploration with incision of hand and finger 
tendon and an incomplete release of the extensor pollicis 
brevis tendon was noted.  He tolerated the procedure well 
without complications.  In April 1999, two weeks post 
surgery, he had full passive range of motion of his thumb and 
was doing well.  

An August 1999 primary care note was noted to have diagnosed 
degenerative joint disease and chronic low back pain.  A 
December 1999 orthopedic visit indicated that the veteran was 
status post De Quervain's release on the right thumb and had 
minimal symptomatic relief and some complaints of hypertropic 
scar formation.  He was diagnosed with some hypertropic scar 
formation as well as painful scar.  A December 1999 VA 
examiner done by the same examiner as was doing the December 
1999 VA neurological examination, diagnosed recurrent De 
Quervain's tenosynovitis that led to decreased range of 
motion and surgery led to a painful keloid scar.  

A January 2000 orthopedic follow up of the right wrist 
suggested no good answers for the veteran's persistent pain 
symptoms.  He had a normal EMG in November 1999 and his wrist 
was injected.  In February 2000, he was seen for a sudden 
onset of numbness to the right index finger since the day 
before and was diagnosed with right finger numbness.  A March 
2001 letter was noted in pertinent part to diagnose status 
post fracture of transverse processes of L3-4 with some 
numbness over the sensory branch of the right radial nerve, 
with negative Finkelstein sign and no concrete evidence of 
weakness on the right wrist and status post reconstruction 
with some chondromalacia on the right.  

A June 2002 narrative summary noted that the veteran was seen 
for a visit to convert from temporary disabled retired list 
(TDRL) to permanent retirement.  He was diagnosed with 
chronic musculoskeletal back pain currently debilitating 
enough that he could not do significant physical activities.  
A June 2004 discharge summary for psychiatric treatment 
included a diagnosis of chronic back problems.  Back pain was 
treated with Ibuprofen.  In August 2004 he was treated at a 
walk in clinic for a 2-3 year history of back pain, with 
history of low back pain the past several years, stable on 
nonsteroidal anti inflammatories.  However, a few days ago he 
bent to pick up something and his pain worsened.  He was 
diagnosed with lumbar strain and treated with continued 
Ibuprofen and Toradol.  He had been very insistent on getting 
Darvocet since his arrival.  Diagnoses made in November 2004 
included in pertinent part, back pain.

The December 2004 VA neurological examination's physical 
examination revealed the veteran's current complaints were of 
intermittent right wrist pain, described as an ache, rated as 
6/10 intensity when present.  Flares of pain occurred 6 days 
a week, lasting a couple of hours.  Precipitating factors 
were writing, brushing teeth or shaving.  Rest alleviated it.  
During a flare up or with repetitive use, he would be 
additionally limited by pain, but not weakened movement, 
excess fatiguability or incoordination.  It was not possible 
to say how many additional degrees of range of motion would 
be lost during a flare up, since he was not being examined 
during one.  He also complained of constant low back pain, 
described as an aching throb he rated as a 7-8/10 at all 
times.  He said his right hand was weaker than the left.  He 
also complained of numb spots on the right knee from surgery.  
Regarding medications, he took Vicodin for a shoulder 
condition.  He also took Ibuprofen and Baclofen.  He claimed 
none of the medications helped his pain.  

On neurological testing, he had giveaway strength in the 
right grip that could be ascertained through repeat testing 
to be at least 4+/5.  All other muscles tested were 5/5.  
Tone and rapid alternating movements were within normal 
limits.  Pronator drift was negative.  There was no atrophy, 
fasciculation or tremor.  Deep tendon reflexes (DTR's) were 
2/4 throughout and were bilaterally symmetrical.  Toes were 
downgoing.  Sensory testing showed normal light touch 
vibration and double simultaneous extinction.  There was 
decreased pinprick in the area immediately surrounding the 
surgical scar in the right knee and it was otherwise intact.  
The rest of the neurological testing, to include cranial 
nerves, was unremarkable.  He could rise to his heels and 
toes without difficulty.  Romberg test was normal as was 
tandem gait.  

A comprehensive review of diagnostic tests, going from most 
recent to oldest revealed the following.  X-rays done on the 
day of the December 2004 VA examination of the right wrist, 
right knee and back revealed no significant abnormalities of 
the right wrist identified.  X-ray study of the right knee 
showed a presumed previous reconstructive surgery involving 
the right patellar tendon, otherwise unremarkable knee.  X-
ray study of the lumbosacral spine revealed that the 
vertebral alignment was unremarkable; vertebral body height 
and intervertebral disc spaces were fairly well maintained.  
Sacroiliac joints were unremarkable.  No displaced fractures 
of the transverse processes were identified.  The overall 
impression was of no significant abnormalities identified.  

A January 2000 bone scan was noted to show degenerative 
changes in the right wrist and knee.  A November 1999 EMG of 
the right wrist was normal.  A bilateral knee X ray of April 
1999 showed anterior cruciate ligament reconstruction in the 
right knee with anterior compartment arthrosis.  A December 
1998 right wrist X ray showed a normal right wrist.  A 
February 1998 X-ray of the lumbosacral spine showed minimal 
anterior spurs at L4-5 and was otherwise unremarkable.  A 
February 1998 right wrist X ray was normal.  A January 1997 
lumbar spine X ray showed early degenerative joint disease 
(DJD) at L5-S1.  A December 1995 bone scan showed findings 
consistent with healing fractures of the left sided 
transverse processes of L3 and L4 vertebrae.  There was a 
mild localized abnormality of the occipital bone seen which 
probably was of no clinical significance.  No other 
significant abnormalities were seen.  A November 1995 
lumbosacral spine X ray showed a normal lumbosacral spine.  
An October1995 lumbosacral spine X ray showed a probable 
healing nondisplaced right transverse process fracture of L4.  
A February 1993 EMG was not compatible with a bilateral 
carpal tunnel syndrome or right cubital tunnel syndrome.  A 
November 1990 lumbosacral spine X ray was normal.  A November 
1989 bilateral knee X ray showed a screw in the right knee 
with mild degenerative joint disease and a foreign body with 
a question of avulsed fragment.  A September 1985 right knee 
X ray showed surgical changes in the proximal tibia and 
disuse osteoporosis.  

Following the examination, the examiner in the September 2004 
neurological examination provided diagnoses.  Regarding the 
right wrist, the diagnostic impression was status post 
surgical correction of De Quervain's tenosynovitis of the 
wrist, with no sequela at this time.  He was status post 
right knee injury with reconstructive surgery with the 
residual of chronic knee strain.  He was status post fracture 
of the L-3 vertebral transverse process with no residuals at 
this time.

The examiner stated that there was no radiological evidence 
for DJD of the wrist or knees and no other manifestations 
produced by the disabilities.  There were subjective symptoms 
as given above.  His range of motion was essentially normal 
in the wrist and knees with no limitation of function of the 
parts affected by limitation of motion.  Neither the right 
wrist nor the knees exhibited weakened movement, excess 
fatiguability or incoordination and there was no additional 
loss of motion.  The examiner opined that it was less likely 
than not that pain could significantly limit functional 
ability during flare ups or on use in either the right wrist 
or right knee.  The examiner noted that she had previously 
diagnosed the veteran with limitation of motion in the right 
wrist, but pointed out that the diagnosis had been made 
shortly after his right wrist surgery.  It had completed 
healing and since that time range of motion had improved.  

Regarding the back, the examiner stated that the veteran did 
not suffer from degenerative joint disease of the back by 
radiological criteria and there were no other manifestations 
produced by the service connected disability.  Indeed, it 
appeared to have healed with sequela.  There were subjective 
symptoms as given above.  There was no limitation of function 
of the parts affected by limitation of motion.  The lower 
back did not show weakened movement, excess fatiguability or 
incoordination and there was no additional limitation of 
motion.  There was no ankylosis.  It was the examiner's 
opinion that the veteran was not now suffering from 
intervertebral disc syndrome of the lumbar spine.  The 
examiner noted that the veteran had previously been diagnosed 
with chronic lumbosacral strain and musculoskeletal back 
pain.   

The December 2004 VA spine examination included the same 
detailed claims file review and revealed the same subjective 
complaints regarding his lumbar spine as described in the 
December 2004 neurological examination.  He had additional 
complaints of his low back being stiff and fatiguing with 
lack of endurance.  His medication usage was likewise the 
same as reported in the neurological evaluation.  Regarding 
flare ups of the back, during a flare up or with repetitive 
use, he would be additionally limited by pain, but not 
weakened movement, excess fatiguability or incoordination.  
It was not possible to say how many additional degrees of 
range of motion would be lost during a flare up, since he was 
not being examined during one.  The veteran denied any 
associated symptoms such as weight loss, fevers, malaise, 
dizziness, visual disturbances, bladder or bowel complaints.  
He had a back brace with Velcro straps that he wore 
everywhere he goes.  The examiner noted that it was new and 
clean, with no signs of wear.  The veteran denied history of 
surgery on his low back.  His original injury was described 
above and he denied reinjury.  He claimed that his back 
condition "ruined" his life, indicating that he was 40 
years old, with the body of a 60 year old.  He could not do 
half the things he was supposed to do, such as bending, 
kneeling, lifting, walking, writing or holding things in his 
hand.  Lying down to sleep was uncomfortable and he had to 
constantly move.  He could not do physical things or play 
sports.  

Physical examination revealed the spine, limbs, posture, gait 
and position of the head, curvature of the spine to be 
symmetric in appearance.  Symmetry and rhythm of the spinal 
motion were within normal limits.  There was no objective 
evidence of pain.  On range of motion, unless otherwise 
stated, passive and active motion were the same and there was 
no pain on motion unless specifically stated.  Back flexion 
was 110 degrees out of 90 degrees, extension was 30 degrees 
out of 40 degrees; left and right rotation were 40 degrees 
out of 40 degrees; left and right lateral bending were 40 
degrees out of 40 degrees.  Range of motion was not affected 
by factors other than the spinal injury or disease, such as 
the body habitus.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  There was no 
postural abnormality, fixed deformity (ankylosis) or abnormal 
musculature of the back.  Neurological testing and review of 
the diagnostic and clinical tests were identical to that 
shown in the neurological examination.  Likewise, the 
diagnosis and opinion were identical to that given in the 
neurological examination.  

The report of a December 2004 VA joints examination contained 
the identical medical history per the claims file review, 
review of diagnostic tests and diagnosis as those in the VA 
neurological examination and spine examinations of December 
2004.  

Regarding subjective complaints, he described constant right 
knee pain that he described as an ache rated as a 7-8/10.  He 
denied any focal muscle weakness.  The right leg was 
sometimes stiff in cold or rainy weather and has swollen in 
the past.  He denied any redness or heat in either knee.  The 
right knee gave out and buckled and he has fallen to the 
ground.  It has never locked, but did fatigue with lack of 
endurance.  Regarding the right wrist, he complained of an 
intermittent right wrist pain, described as an ache that he 
rated as a 6/10 when present.  The right hand was weaker than 
the left and stiff depending on the weather.  He denied 
redness, swelling or heat in the joint.  The wrist did not 
give out but he dropped things due to hand weakness.  He 
denied locking.  The right wrist was fatigued with a lack of 
endurance compared to the left.  His history of medication 
was identical to that reported in the neurological 
examination.  Regarding flare ups, he denied any in his right 
knee, stating that his symptoms were constant.  Regarding his 
right wrist, were of intermittent right wrist pain, described 
as an ache, rated as 6/10 intensity when present.  Flares of 
pain occurred 6 days a week, lasting a couple of hours.  
Precipitating factors were writing, brushing teeth or 
shaving.  Rest alleviated it.  During a flare up or with 
repetitive use, he would be additionally limited by pain, but 
not weakened movement, excess fatiguability or 
incoordination.  It was not possible to say how many 
additional degrees of range of motion would be lost during a 
flare up, since he was not being examined during one.  

The veteran had a hinged brace for the right knee that he 
always wears.  His surgical history regarding his right knee 
and wrist was again duly noted.  He denied reinjuring his 
knee after service, but reinjured his wrist in 1998 at work.  

Physical examination revealed a scar of 26 centimeters on the 
right medial knee that was nontender and non adherent.  There 
was an L shaped scar on the right lateral wrist and 
associated scars from retention sutures.  Circumference of 
both knees were 44 centimeters.  The right wrist was 20 1/2 
centimeters and the left wrist was 20 centimeters.  The 
veteran complained when his right wrist was moved to full 
passive dorsiflexion, but it was unclear if this was from 
pain or because the wrist was manipulated when the veteran 
was only giving minimal effort.  There was no painful motion 
of the right knee.  During a flare up or with repetitive use, 
he would be additionally limited by pain, but not weakened 
movement, excess fatiguability or incoordination.  It was not 
possible to say how many additional degrees of range of 
motion would be lost during a flare up, since he was not 
being examined during one.  There was no objective evidence 
of painful motion, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The right wrist was puffy at the surgical site, 
with without overt edema.  There was no snuff box tenderness 
in the right wrist as would be expected with De Quervain's 
tenosynovitis.  His gait was unremarkable, with no functional 
limitation on standing or walking.  There were no 
callosities, breakdown, or abnormal shoe wear pattern that 
would indicate abnormal weight bearing.  There was no 
ankylosis.  There were no constitutional signs consistent 
with inflammatory arthritis.  There was no objective evidence 
of pain.  

On range of motion, unless otherwise stated, passive and 
active motion was the same and there was no pain on motion 
unless specifically stated.  His right knee flexion was to 
135 degrees, extension was full at 0 degrees.  Normal range 
of motion for the knee was 0 to 140 degrees.  There was no 
varus or valgus motion in neutral position or in 30 degrees 
flexion.  Lachman' s test and anterior and posterior drawer 
signs were all normal.  McMurray' s was negative on the right 
(but positive on the left).  The right wrist's dorsiflexion 
was 50 degrees to active motion and 70 degrees on passive 
motion.  Palmar flexion was 80 degrees.  Radial deviation was 
25 degrees to active motion and 40 degrees, passive.  Ulnar 
deviation was 40 degrees active and 45 degrees passive.  
Normal range of motion of the wrist was 0 to 70 degrees 
dorsiflexion; 0 to 80 degrees for palmar flexion; 0 to 20 for 
radial deviation and 0 to 45 degrees for ulnar deviation.  

Again, the diagnoses and opinions were identical to those 
stated in the December 2004 neurological VA examination.  

X -ray reports from the December 2004 VA examination are as 
follows.  The right knee X ray yielded an impression of 
presumed previous reconstructive surgery involving the right 
patellar tendon.  Otherwise, unremarkable knee.  The right 
wrist X ray impression was that no significant abnormalities 
were identified.  The lumbosacral X ray impression was that 
no significant abnormalities were identified.  

II.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As previously indicated, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson, supra.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005). 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

A.  Increased Rating for left transverse process fracture of 
L3-4

During the pendency of this appeal, multiple revisions were 
made to the VA Schedule for Rating Disabilities for 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293); See also 66 Fed. Reg. 51454-51458 (Sep. 26, 2003) 
(now codified as amended at 38 C.F.R. § 4.71(a), Diagnostic 
Code 5243).  However, the Board notes that the veteran is 
service connected for a fractured L3-4 vertebra, which had 
been evaluated under lumbar strain.  The most recent VA 
examination of December 2004 does not indicate that the 
veteran has intervertebral disc syndrome.  Thus, the criteria 
for intervertebral disc disease in its various revised forms 
is not for application.  

On August 26, 2003, the rating criteria for all spinal 
disabilities, including lumbosacral strain were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
(5237) or vertebral fracture (5235) should be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  Under the General Rating 
Formula, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5237 (2005)).

Under the previous Diagnostic Code 5295, effective prior to 
September 26, 2003 the criteria is as follows:  Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Where residuals of a fracture of a vertebra do not result in 
spinal cord involvement and do not produce abnormal mobility 
requiring a neck brace (jury mast), disability is evaluated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective 
prior to September 26, 2003).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

Based on a review of the evidence the Board finds that the 
veteran's residuals of a nondisplaced transverse fracture of 
L3-4 do not warrant an increased rating in excess of 10 
percent.  The findings from the most recent VA examinations 
both neurological and spine, of December 2004 reflect that 
there is no evidence of intervertebral disc syndrome, so such 
criteria is not for application in this case.  Regarding 
limited motion, his range of motion reflects that the 
combined thoracolumbar motion is 300 which is greater than 
the maximum allowable for a 10 percent rating under the 
General Rating Formula for rating spine disorders currently 
in effect.  Likewise, the only limited motion demonstrated on 
this examination was extension, which is no more than a 
slight limitation of motion, not warranting more than a 10 
percent rating.  At no point in the record does it reflect 
that the vertebral fracture residuals now result in spinal 
cord involvement or produce abnormal mobility.  Nor is there 
evidence in the record of demonstrable deformity.  Again the 
December 2004 VA examination and X rays revealed no evidence 
of such, with the X ray showing no significant abnormality.  
The examiner concluded that the previous diagnosis of chronic 
lumbosacral strain and musculoskeletal back pain were 
consistent with current findings.  

In essence, the most recent low back findings on the December 
2004 VA examinations reflect the veteran's symptoms are 
consistent with a 10 percent rating for lumbosacral strain 
under Diagnostic Code 5295 in effect prior to September 26, 
2003.  This contemplates a lumbosacral strain with 
characteristic pain on motion.  There was no evidence on most 
recent VA examination or in records from recent years of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral in standing position.  Although he 
underwent a TDRL examination that determined his low back 
pain was debilitating enough to restrict significant physical 
activities, the findings did not show any sensory or motor 
deficits, with only minimal tenderness to palpation and some 
pain related quad weakness.  Regarding the back complaints in 
2004 prior to the VA examinations, the Board notes that in 
November 2004, the treating doctor thought the veteran's 
complaints were out of proportion with any physical findings.  

In summary, the overall evidence is against an increased 
rating in excess of 10 percent for the veteran's residuals of 
his fracture to L3-L4.  Because the preponderance of the 
evidence is against the claim, reasonable doubt is not for 
application in this case.  

Again, there is no competent medical diagnosis of invertebral 
or degenerative disc disease, thus, consideration of the 
criteria for intervertebral disc syndrome is not applicable 
in this case.  

B.  Increased Initial Rating for De Quervain's tenosynovitis 
of the right wrist

The RO has rated the veteran's De Quervain's tenosynovitis of 
the right wrist (major hand) under Diagnostic Code 5024 for 
tenosynovitis.  The Board will also consider DCs 8715 and 
5215 for neuralgia of the median nerve and limitation of 
motion of the wrist.

With respect to the applicable criteria, Diagnostic Code 5024 
evaluates disabilities characterized by tenosynovitis.  A 
note under Diagnostic Code 5024 specifies that the diseases 
evaluated under Diagnostic Codes 5013 through 5024 (except 
gout) will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2005).  Degenerative arthritis is 
evaluated under Diagnostic Code 5003, which provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups.  
And, a 20 percent evaluation is granted where x-ray evidence 
shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  However, the 20 and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. See C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note (2).

For impairment of supination and pronation, a 10 percent 
rating is warranted when supination in either the major 
(dominant) or minor extremity is limited to 30 degrees or 
less.  A 20 percent rating is warranted for either the major 
or minor extremity when pronation is lost beyond last quarter 
of arc, and the hand does not approach full pronation. A 30 
percent rating is warranted for the major upper extremity 
when pronation is lost beyond middle of the arc.  A 20 
percent rating is warranted when there has been a loss of 
bone fusion, such that the major or minor hand is fixed near 
the middle of the arc or is in moderate pronation.  A 30 
percent rating is warranted when there has been a loss of 
bone fusion such that the major hand is fixed in full 
pronation.  A 40 percent rating is warranted when the major 
hand is fixed in full supination or hyperpronation.  38 
C.F.R. 4.71a, Diagnostic Code 5213 (2005).

For ankylosis of the wrist, a 30 degree rating is warranted 
for favorable ankylosis of the major hand, in 20 to 30 
degrees dorsiflexion.  Any other position except favorable 
warrants a 40 percent rating for the major hand.  Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 50 percent rating for the major 
hand.  38 C.F.R. 4.71a, Diagnostic Code 5214 (2005).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2005).

With involvement of the major hand under DC 8715, a 10 
percent evaluation is warranted with mild incomplete 
paralysis, a 30 percent evaluation can be assigned with 
moderate incomplete paralysis, and a 50 percent is 
appropriate with severe incomplete paralysis.  A 70 percent 
evaluation, the highest available for a major hand under this 
code, is assigned only with complete paralysis of the hand. 
Involvement of the minor hand under Diagnostic Code 8715 
warrants a 10 percent, 20 percent, and 40 percent evaluations 
for mild, moderate, and severe incomplete paralysis, and a 
maximum of a 60 percent evaluation for complete paralysis.  
38 C.F.R. § 4.124a (2005).

The introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild or, at 
most, moderate degree.  More over, the rating schedule 
provides that neuralgias characterized by dull and 
intermittent pain of a typical distribution so as to identify 
the nerve, is to be rated on the same scale with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2005).

Nonetheless, a finding of complete paralysis under Diagnostic 
Code 8715, warranting a 70 percent evaluation of the major 
hand and a 60 percent evaluation of the minor hand, includes 
evidence that the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand, pronation incomplete and defective, 
absence of flexion of the index finger and feeble flexion of 
the middle finger, cannot make a fist, index and middle 
fingers remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to the palm, flexion of wrist weakened, and pain with 
trophic disturbances.

As noted above, the veteran is in receipt of an initial 
noncompensable evaluation for the right wrist from initial 
date of entitlement in October 4, 1996 to August 26, 1998.  A 
review of the record reflects no evidence of treatment or 
complaints of wrist problems prior to the August 1998 VA 
examination, except for the August 6, 1998 treatment record, 
in which the veteran complained of right wrist pain, which 
was said to be part of a workers compensation claim, but did 
not include any objective findings whatsoever regarding the 
wrist.  The only clearly objective evidence prior to this 
time is a February 1998 VA X ray which revealed a normal 
right wrist.  Absent any objective evidence showing any right 
wrist disability, aside from subjective complaints, after he 
left service in October 1996 until the August 26, 1998 
examination, the Board finds that there is no basis in the 
rating criteria for a compensable rating for a right wrist 
disability prior to this date.  

Regarding the right wrist, that has been evaluated as 10 
percent disabling as of August 26, 1998, the Board finds that 
the preponderance of the evidence is against a higher rating.  
Although the veteran underwent right wrist surgery in 
September 1998, with continued problems with right hand 
weakness and restricted motion persisting through March 1999, 
he underwent a second surgery in April 1999 and after this 
surgery, he showed marked improvement and was cleared to 
return to work in May 1999 according to an April 1999 record 
two weeks post surgery.  He was noted to be less than 
cooperative with his home rehab program in a September 1999 
record, where he complained that the surgery did not help.  
This record revealed a functional right hand and inconsistent 
hand grip results that could suggest lack of effort or fear 
of pain.  The doctor at the time also noted the veteran's 
preoccupation with avoiding returning to work.  
Neurologically, EMG's were noted to be normal in November 
1999, with some loss of motion noted in the December 1999 VA 
examination, especially on radial deviation which was only 5 
percent active.  However this same examiner who diagnosed De 
Quervain's that led to decreased range of motion in December 
1999, later examined the veteran in December 2004 and pointed 
out that the December 1999 findings and diagnosis were made 
shortly after surgery.  In particular, the December 2004 VA 
neurological and joints examinations now found the veteran's 
range of motion to fall within the noncompensable range under 
the applicable Diagnostic Codes.  There was no ankylosis 
present as well.  Neurologically, there was no evidence to 
suggest that the right wrist should be regarded as having 
more than a mild incomplete paralysis.  Essentially, the only 
objective findings now shown in December 2004 was some 
giveaway strength in right grip of 4+/5, as compared to 5/5 
in other muscles.  The examiner in December 2004 is noted to 
have diagnosed no sequela from the veteran's right wrist De 
Quervain's surgeries.  

In summary, the overall evidence is against a compensable 
rating prior to August 26, 1998 and as of that date, against 
an increased rating in excess of 10 percent for the veteran's 
De Quervain's syndrome of the right wrist.  Because the 
preponderance of the evidence is against the claim, 
reasonable doubt is not for application in this case.  

C.  Increased Rating for status post anterior cruciate 
ligament repair of the right knee

The RO has rated the veteran's service-connected left knee 
disability under the following Diagnostic Code over the 
course of the appeal:  38 C.F.R. § 4.71a, Diagnostic Codes, 
5257 for other impairments of the knee, and in the statement 
of the case, has considered Diagnostic Codes 5260 for 
limitation of flexion and 5261 for limitation of extension.  

The Board has also considered the appropriateness of 
assigning a separate rating for the knee disability based on 
loss of motion from degenerative changes under Diagnostic 
Code 5010 see VAOPGCPREC 23-97 and VAOPGCPREC 9-2004.  In 
view of the lack of evidence of any degenerative changes 
currently shown on most recent examination, the Board finds 
that assigning such a separate rating based on loss of motion 
from degenerative changes is not appropriate in this 
instance.  

The Board will also consider any other potentially applicable 
Diagnostic Codes.  

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees gets a 
noncompensable rating.

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint is rated as 20 
percent disabling under Diagnostic Code 5258.

Diagnostic Code 5259 assigns a 10 percent rating for 
cartilage, semilunar, removal of, symptomatic.

Diagnostic Code 5263 assigns a 10 percent rating for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated).

Based upon a review of the evidence, the Board finds that 
that a rating in excess of 10 percent disabling is not 
warranted for the right knee impairment.  As noted 
previously, the VA examinations of December 2004 reached the 
conclusion that the veteran does not now have radiological 
evidence of DJD of the right knee.  The December 2004 X-ray 
supports this finding.  Thus a separate evaluation of 
limitation of motion is not for application.  Even if it 
were, the veteran's range of motion of 0 to 135 degrees shown 
in December 2004 would not be compensable under Diagnostic 
Codes 5260 and 5261.  Regarding the other findings for the 
knee in December 2004, all tests for instability were normal 
in the right knee.  There was no objective evidence of gait 
abnormality attributable to the right knee.  Thus there is no 
evidence of moderate impairment as manifested by recurrent 
subluxation or lateral instability.  There is also no other 
evidence of a disability greater than 10 percent disabling 
under any other potentially applicable Diagnostic Codes.  

Extraschedular Consideration 

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no objective evidence demonstrating that the service-
connected right wrist, right knee and low back disabilities 
markedly interferes with employment, as he is shown to have 
other impairments besides these that affect his 
employability.  There is also no evidence that the veteran 
has been hospitalized or has required frequent treatment due 
to these disabilities.


ORDER

A rating in excess of 10 percent disabling for nondisplaced 
left transverse process fracture of L3-4 is denied.

An initial compensable evaluation for De Quervain's 
tenosynovitis of the right wrist is denied.

An increased evaluation for De Quervain's tenosynovitis of 
the right wrist, currently rated as 10 percent disabling, as 
of August 26, 1998 is denied.

A rating in excess of 10 percent disabling for status post 
anterior cruciate ligament repair of the right knee is 
denied.  


REMAND

The veteran is attempting to restore a 50 percent rating for 
his service connected psychiatric disorder of PTSD.  
Unfortunately the Board finds that another remand is 
necessary in this case.  The Board in its November 2003 
remand specifically instructed the VA examiner to conduct a 
claims file review and thereafter address the records 
reviewed in the claims file in the report.

In December 2004 a VA examination was conducted and the 
examiner admitted that the claims file was unavailable for 
review.  This examination, which indicated that "all 
information in the CPRS system was reviewed" failed to 
address the records in the claims file showing recent 
hospitalization for a suicide attempt in July 2004.  A review 
of the 2004 records reflects that at least on two occasions 
in the summer of 2004, the veteran was seen for possible 
suicide attempts, with one admission in June 2004 where the 
veteran claimed to have taken too many prescription drugs, 
and was hospitalized in July 2004 for an overdose causing 
respiratory arrest, which was viewed as a probable suicide 
attempt.  Another July 2004 record reflects two suicide 
attempts by overdose in the past month.  A verbal history was 
taken by the veteran wherein he stated that he had taken 
"too many" pills in July 2004, which may or may not have 
been a suicidal gesture, but it is clear that the examiner 
did not review the actual records regarding these incidents.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the provisions 
of the VCAA.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for an 
examination, by an appropriate 
specialist, to determine the extent and 
severity of the service-connected PTSD.  
The examiner must be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder, and should identify 
what symptoms, if any, the veteran 
currently manifests, or has manifested in 
the recent past, that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination, and the examiner must 
express his or her final diagnosis taking 
into account the rating criteria for 
psychiatric disorders.

The examiner must also discuss the 
effect, if any, of the veteran's PTSD on 
his social and industrial adaptability, 
as opposed to any nonservice-connected 
physical and/or psychiatric disorder(s), 
if any.  In so doing, the examiner is 
asked to address his or her findings in 
the context of the veteran's work 
history.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and should provide a 
definition of the score assigned.  If it 
is not possible to assign a GAF score on 
the basis of the veteran's PTSD alone, 
the examiner should be requested to 
explain why.  The GAF score for the 
previous year should also be assigned for 
the service connected PTSD, if possible.  

It is requested that the examiner discuss 
the prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings, such as GAF scores and 
recent records of hospitalization, 
including the records from June and July 
2004 showing extensive hospital treatment 
following apparent suicide attempts by 
drug overdose.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached. If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

2.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.    
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


